Title: Gentlemen at Nantes to the American Commissioners, 21 January 1779: résumé
From: Gentlemen at Nantes
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, January 21, 1779: We thank you for your letter of January 13 and its enclosures. The weather here has suddenly turned severe, rendering navigation on the river impossible. We have had to haul our vessels onto shore, but not before they suffered considerable ice damage, which unfortunately cannot be repaired until the river opens. Repairs should take only a few days. We thank you for your efforts on behalf of the convoy, and for the copy of the Treaty of Commerce, which is the first we have seen. Your referring us to the newspaper version comes as a surprise; surely you cannot imagine that for a transaction so important we should trust such a mode of communication. Now that the treaty is ratified, please inform us which ports are made free according to the 30th article. And as the Barbary corsairs concern us, let us know the consequences of the promises made in the 8th article, and advise us how best to proceed. French subjects trading with the United States can readily obtain an account of the imposts for which they are liable; we deem this knowledge to be essential for commercial intercourse. We do not complain of these impositions, and submit to this kingdom’s system of duties and finances. You may be confident in our assurances of patience and perseverance.>
